Case: 2:11-cv-01016-EAS-MRM Doc #: 2435 Filed: 09/03/19 Page: 1 of 27 PAGEID #: 117006




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION

                                               Case No. 2:11-cv-1016
            IN RE: OHIO EXECUTION
            PROTOCOL LITIGATION                CHIEFJUDGE
                                               EDMUND A. SARGUS JR.
            This document relates to:          Magistrate Judge Michael R. Merz

                                               DEATH PENALTY CASE:
            PLAINTIFF JAMES HANNA
                                               Execution date scheduled for
                                               December 11, 2019


                Plaintiff James Hanna’s Motion For Stay of Execution,
                   Preliminary Injunction, and Evidentiary Hearing


         Plaintiff James Hanna respectfully moves this Honorable Court for a stay

   of execution, and, pursuant to Federal Rule of Civil Procedure 65(a), for a

   preliminary injunction on claims arising from his Fifth Amended Complaint,

   which is comprised of the Fourth Amended Omnibus Complaint (ECF No.

   1252) and his Third Amended Individual Supplemental Complaint (ECF No.

   2396).

         This Court should grant injunctive relief on the following claims

   contained in Hanna’s Complaint:

                (1)   Hanna’s death sentence violates the Eighth

         Amendment, because Ohio’s midazolam-based three-drug protocol

         is sure or very likely to cause severe pain and suffering and there

         are feasible, available, alternative execution methods that would

         significantly reduce the substantial risk of severe harm compared


                                              1
Case: 2:11-cv-01016-EAS-MRM Doc #: 2435 Filed: 09/03/19 Page: 2 of 27 PAGEID #: 117007




         to the current protocol. Those alleged alternatives include firing

         squad; shooting; or two different drug combinations, one using

         secobarbital, and another using four drugs. (See Third Amended

         Individual Supplemental Complaint, ECF No. 2396, ¶¶1913-2168,

         PageID 115229-77.)

               (2)    The use of the midazolam-based three-drug protocol

         violates the Eighth Amendment, because, given his individual

         characteristics, Hanna will have a paradoxical reaction to the

         midazolam, which will heighten his sensation of pain, creating

         even greater pain and suffering with a protocol that already causes

         extreme, unconstitutional pain and suffering. (See Third Amended

         Individual Supplemental Complaint, ECF No. 2396, ¶¶1899-1901,

         PageID 115223-24.)

               (3)    Defendants’ use of expired execution drugs or drugs

         past their use-by date violates the Eighth Amendment, and the

         Equal Protection Clause of the Fourteenth Amendment (see e.g.,

         Fourth Amended Omnibus Complaint (ECF No. 1252, ¶¶891-893,

         910, PageID 45637-38, 45644; Fourth Cause of Action, ¶¶ 1329 et

         seq.), as well as equitable principles of judicial estoppel.

         Hanna moves to stay the death warrant issued by the Supreme Court of

   Ohio and to bar Defendants and/or their agents, collectively and individually,

   from acting jointly or severally to implement or otherwise facilitate any part of

   the Defendants’ Execution Protocol as to him. Hanna similarly seeks to bar the



                                               2
Case: 2:11-cv-01016-EAS-MRM Doc #: 2435 Filed: 09/03/19 Page: 3 of 27 PAGEID #: 117008




   same from attempting to execute him on December 11, 2019, by means of

   Defendants’ Execution Protocol and policies which will deprive him of his rights

   in violation of the Eighth and Fourteenth Amendments to the United States

   Constitution and 42 U.S.C. § 1983.

         In light of Hanna’s imminent execution date, a preliminary injunction

   and stay of execution (collectively referred to herein as “injunctive relief”) are

   necessary to allow Hanna to litigate his claims before he is unconstitutionally

   executed. Hanna further requests expedited discovery as needed, and an

   evidentiary hearing on this Motion, of sufficient duration to accommodate

   numerous expert and lay witnesses. The reasons supporting Hanna’s requests

   are explained in the memorandum in support that follows.




                                                3
Case: 2:11-cv-01016-EAS-MRM Doc #: 2435 Filed: 09/03/19 Page: 4 of 27 PAGEID #: 117009




                            MEMORANDUM IN SUPPORT

   I.    Introduction

         This Court has already granted Plaintiff Cleveland Jackson1 a

   preliminary injunction hearing on Eighth Amendment claims that Ohio’s

   midazolam-based three-drug protocol: (a) is sure or very likely to create a

   substantial risk of severe pain suffering; and (b) the alleged alternatives of

   firing squad, shooting, oral injection of secobarbital in a sweet liquid, and/or

   oral injection of a four-drug combination are available in all respects and would

   significantly reduce a substantial risk of severe pain posed by the current

   execution protocol. See Bucklew v. Precythe, 139 S. Ct. 1112, 1121 (2019);

   Glossip v. Gross, 135 S. Ct. 2726, 2737 (2015). Because Hanna has raised

   identical claims to Jackson’s (see Hanna’s Third Amended Individual

   Supplemental Complaint, ECF No. 2396, ¶¶1913-2168, PageID 115229-77),

   he, too, should have those claims addressed at this Court’s upcoming

   preliminary injunction hearing. Hanna incorporates by reference and adopts

   the arguments and analysis asserted in Jackson’s Motion for Injunctive Relief

   (ECF No. 2242), and Jackson’s Reply In Support of his motion for injunctive

   relief (ECF No. 2276). And injunctive relief should issue as to Hanna for the

   same reasons and on the same evidence that warrants injunctive relief for

   Jackson on those same claims.




         1References herein to “Jackson” refer to Plaintiff Cleveland Jackson
   unless otherwise specifically identified.


                                               4
Case: 2:11-cv-01016-EAS-MRM Doc #: 2435 Filed: 09/03/19 Page: 5 of 27 PAGEID #: 117010




         Moreover, Hanna has raised additional claims on which he also seeks

   injunctive relief: (1) Given his neurological, physiological, and psychiatric

   characteristics, Hanna will suffer a paradoxical reaction to midazolam,

   resulting in even greater awareness and sensation of the terrifying pulmonary

   edema caused by the midazolam, and the painful injections of the paralytic and

   potassium chloride, in violation of the Eighth Amendment (see Third Amended

   Individual Supplemental Complaint, ECF No. 2396, ¶¶1899-1901, PageID

   115223-24); and (2) Defendants’ use of expired execution drugs (the only drugs

   they currently have) to attempt and/or to carry out an execution also violates

   the Eighth and Fourteenth Amendments (see, e.g., Fourth Amended Omnibus

   Complaint, ECF No. 1252, ¶¶891-893, 910, PageID 45637-38, 45644; Fourth

   Cause of Action, ¶¶ 1329 et seq.)). Furthermore, Hanna also argues, in light of

   recently uncovered evidence from depositions of high-ranking DRC decision-

   makers—including a Rule 30(b)(6) deposition of ODRC itself—that Defendants

   should be judicially estopped from using expired execution drugs to carry out a

   lethal injection execution.

         This Court should grant Hanna a hearing on these additional claims as

   well. After presentation of proof at an injunctive relief hearing, Hanna will

   establish a strong likelihood of success on the merits of those two additional

   constitutional claims, as well as his equitable claim. In combination with the

   remaining stay equities (irreparable harm, public interest, harm to others),

   Hanna’s likelihood of success will ultimately entitle him to injunctive relief.




                                               5
Case: 2:11-cv-01016-EAS-MRM Doc #: 2435 Filed: 09/03/19 Page: 6 of 27 PAGEID #: 117011




         This Court, therefore, should grant Hanna an injunctive relief hearing on

   his constitutional claims (Eighth Amendment Bucklew claim, Eighth

   Amendment paradoxical reaction claim, and Eighth and Fourteenth

   Amendment expired drugs claims) and his equitable relief arguments, and

   afterwards grant him a stay of his death warrant and a preliminary injunction

   prohibiting Defendants’ use of Ohio’s midazolam-based three-drug protocol.

   II.   This Court Should Grant Hanna An Injunctive Relief Hearing On
         His Constitutional Claims And Afterwards, Grant A Preliminary
         Injunction And Stay of Execution.

         A.    This Court Has Ordered A Hearing On Claims That Ohio’s
               Midazolam-Based     Protocol   Violates  The   Eighth
               Amendment Under Bucklew And Glossip, And After That
               Hearing, This Court Should Grant A Preliminary
               Injunction And Stay of Execution.

         This Court is already well aware of the two-pronged Eighth Amendment

   standards governing certain method-of-execution challenges. As the Supreme

   Court has required in Bucklew v. Precythe, 139 S.Ct. 1112 (2019) and Glossip

   v. Gross, 135 S.Ct. 2726 (2015), to succeed on a challenge alleging the risk of

   severe pain in violation of the Eighth Amendment, a plaintiff must establish

   that the Defendants’ lethal injection protocol is sure or very likely to cause a

   risk of severe pain and suffering, and that risk is substantial when compared

   to available alternatives that the State has unreasonably or unjustifiably

   refused to adopt. Bucklew, 139 S. Ct. at 1125–26; Glossip, 135 S. Ct. at 2737.

   An alleged comparative alternative must be available in all respects (meaning it

   is theoretically feasible and readily implemented relatively easily and

   reasonably quickly, and the State has not unreasonably or unjustifiably



                                               6
Case: 2:11-cv-01016-EAS-MRM Doc #: 2435 Filed: 09/03/19 Page: 7 of 27 PAGEID #: 117012




   refused to adopt it), and an alleged alternative must significantly reduce a

   substantial risk of severe pain. Bucklew, 139 S. Ct. at 1129–30.

         Plaintiff Hanna is likely to prevail on this claim, not only in securing

   injunctive relief, but also on the merits. Indeed, this Court has already

   concluded that an individual like Hanna satisfies the first three criteria for a

   preliminary injunction: Like Warren Keith Henness, Hanna “will suffer

   irreparable harm without preliminary injunctive relief and . . . a stay pending

   trial could not harm others. The public interest favors resolution of serious

   constitutional issues on the merits. Thus [Hanna] satisfies three branches of

   the general test for a preliminary injunction.” (Decision and Order, ECF No.

   2133, PageID 105266); see also Nken v. Holder, 556 U.S. 418, 426 (2009)

   (preliminary injunction equities). And the evidentiary record on which this

   Court reached those findings has already been admitted for purposes of the

   impending injunctive relief hearing to which Hanna has now been consolidated.

   (Decision and Order on Motion to Admit Prior Evidence and Testimony, ECF

   No. 2191, PageID 106838 et seq., as extended and applied to rescheduled

   hearing during telephonic status conference on June 25, 2019.)

         Further, and also exactly like Henness, Hanna is “likely to prevail at trial

   on the first prong of the Glossip test: executing him by Ohio’s current three-

   drug protocol will certainly or very likely cause him severe pain and needless

   suffering because the dose of midazolam intended to be used will not render

   him sufficiently unconscious as to prevent him from suffering the severe pain

   caused by injection of the paralytic drug or potassium chloride or the severe



                                               7
Case: 2:11-cv-01016-EAS-MRM Doc #: 2435 Filed: 09/03/19 Page: 8 of 27 PAGEID #: 117013




   pain and needless suffering caused by pulmonary edema from the midazolam

   itself.” (Decision and Order, ECF No. 2133, PageID 105266.)

         Moreover, at a preliminary injunction hearing on this claim, Hanna

   (along with Plaintiff Cleveland Jackson) will be presenting additional proof

   further bolstering this Court’s previous findings that midazolam is sure or very

   likely to fail to render him insensate to the horrifyingly painful effects of

   pulmonary edema, the paralytic, and the potassium chloride. That proof

   includes proof that additional inmates executed with a functionally identical

   midazolam protocol have suffered severe, unconstitutional pain. (See, e.g.,

   Report of Dr. Mark Edgar, M.D., ECF No. 2257, PageID 108259-92; Report of

   Dr. Matthew Exline, M.D., ECF No. 2260, PageID 109221-29; Report of Dr.

   David Greenblatt, M.D., ECF No. 2258, 108766-902; Rebuttal Report of Dr.

   Steven Shafer, M.D., ECF No. 2332, 113322-400; Rebuttal Report of Mark

   Edgar, M.D., ECF No. 2333, PageID 113505-68; Rebuttal Report of Matthew

   Exline, M.D., ECF No. 2331, PageID 113231-39; Rebuttal Report of Dr. David

   Greenblatt, M.D., ECF No. 2334, PageID 113670-736; Supplemental Report of

   Mark Edgar, M.D., ECF No. 2380, PageID 114806-17; Supplemental Report of

   Dr. David Greenblatt, M.D., ECF No. 2383, PageID 114876-81.)

         Hanna relies on, in part, and incorporates by reference the evidence

   presented by Warren Keith Henness (see Order Admitting Prior Evidence and

   Testimony for Cleveland Jackson, ECF No. 2191, PageID 106838-39 as further

   applied by oral order during telephonic status conference on June 25, 2019).

   Henness has satisfied the first prong of the Glossip test and Hanna will present



                                                8
Case: 2:11-cv-01016-EAS-MRM Doc #: 2435 Filed: 09/03/19 Page: 9 of 27 PAGEID #: 117014




   even more proof than Henness. A fortiori, Hanna satisfies the first prong of the

   Glossip test.

         With regard to the second prong of the Glossip-Bucklew standard, Hanna

   will also be presenting extensive proof that demonstrates there are several

   alternatives that are available in all respects and which would significantly

   reduce a substantial risk of pain and suffering: firing squad, shooting, oral

   injection secobarbital, and oral injection of the four-drug combination. (See

   Hanna’s Third Amended Individ. Supp. Compl., ECF No. 2396, PageID 115228–

   277, allegations in which are incorporated here by reference; see also, e.g.,

   Expert Report of Dr. James Williams, M.D., ECF No. 2261, PageID 109359-418

   & Exhibits, ECF Nos. 2262-1 through 2262-4, PageID 109422-110297; Expert

   Report of Dr. Charles Blanke, M.D., ECF No. 2259, PageID 109118-99;

   Rebuttal Expert Report of Dr. Blanke, ECF No. 2330.)

         The viability of the firing squad alternative as both available and a

   reduction in the risks of severe pain and needless suffering is confirmed by the

   fact that Utah uses firing squad, while the United States Military has

   promulgated and/or used three different firing squad protocols from 1944,

   1947, and 1959. See Bucklew, 139 S. Ct. at 1128–29. The only reason that

   Defendants have offered to dispute that a firing squad alleged alternative—such

   as that which Hanna alleges—would not satisfy Bucklew-Glossip’s two-part

   standard is that Ohio law does not permit any method or manner of execution

   other than lethal injection. But the Supreme Court has already rejected that

   defense as a matter of law. Id. All other arguments by the State are secondary



                                              9
Case: 2:11-cv-01016-EAS-MRM Doc #: 2435 Filed: 09/03/19 Page: 10 of 27 PAGEID #: 117015




   and based solely in speculation, because the State has adamantly asserted,

   repeatedly, that they simply have not done any research or otherwise explored

   the firing squad alternative. Thus, the State has not reasonably refused to

   adopt the firing squad alterative, nor has the State refused to adopt the firing

   squad for any legitimate penological reason. Yet Hanna has provided extensive

   and detailed allegations in support of his alleged firing squad alternatives. (See

   Hanna’s Third Am. Individ. Suppl. Compl., ECF No. 2396, PageID 115254–268;

   see also Expert Report of Dr. James Williams, M.D., ECF No. 2261, PageID

   109359-418 & Exhibits, ECF Nos. 2262-1 through 2262-4, PageID 109422-

   110297, adopted here for Hanna by reference.) That is, Hanna has provided

   allegations sufficient to satisfy the showing contemplated under Glossip and

   Bucklew. Thus, regardless of any of the other three alleged alternatives, Hanna

   has a strong likelihood of success on the merits of the second prong of the

   Glossip-Bucklew test, and thus an overall likelihood of success on the merits,

   warranting a preliminary injunction.

         Furthermore, even beyond the evidence of historical usage which should

   satisfy Hanna’s burden, Hanna will also present additional evidence to

   demonstrate that the firing squad alleged alternative will satisfy the Bucklew-

   Glossip test in all respects. (See Jackson’s Amended Motion for Injunctive

   Relief, ECF No. 2242, PageID 108072–84, incorporated here as to Hanna and

   adopted by reference; see also id. at PageID 108063–71 (same).)

         Additionally, Hanna will also satisfy the same showing as to his shooting,

   secobarbital, and four-drug alternatives. The evidence will show that each of



                                              10
Case: 2:11-cv-01016-EAS-MRM Doc #: 2435 Filed: 09/03/19 Page: 11 of 27 PAGEID #: 117016




   those is also available in all respects, and that each of those alternatives would

   significantly reduce the substantial risks of severe pain and needless suffering

   compared to Ohio’s current three-drug midazolam protocol, making Ohio’s

   current execution protocol superadded pain and suffering barred by the Eighth

   Amendment. (See id. at PageID 108085–121, 108124, incorporated here as to

   Hanna and adopted by reference.)

         This Court previously granted Plaintiff Cleveland Jackson an injunctive

   relief hearing on his claims that the midazolam three-drug protocol violates the

   Eighth Amendment. Having done so, this Court has now consolidated Hanna’s

   identical claims with those of Jackson to be heard at a September/October,

   2019 hearing. (See Scheduling Order, ECF No. 2378, PageID 114799-805.)

   That includes the evidence and arguments that Jackson asserts regarding the

   current protocol as well as the four alleged alternatives that Jackson and

   Hanna share in common, evidence in support of which applies to Hanna as

   well as Jackson. After that hearing, this Court should grant Hanna a

   preliminary injunction and stay of execution on his claims that the Ohio

   execution protocol violates the Eighth Amendment, because he will have

   established all four requirements for a preliminary injunction: irreparable

   harm, no harm to others, relief is in the public interest, and his strong

   likelihood of success on the merits.

         To the extent necessary, Hanna adopts and incorporates by reference the

   arguments asserted in Jackson’s Amended Motion for Injunctive Relief as to




                                              11
Case: 2:11-cv-01016-EAS-MRM Doc #: 2435 Filed: 09/03/19 Page: 12 of 27 PAGEID #: 117017




   why this Court should grant a hearing on this motion. (See Jackson’s Am.

   Mot. for Injunctive Relief, ECF No. 2242, PageID 108131–32.)


         B.     This Court Should Grant Hanna An Injunctive Relief
                Hearing And Relief On His Claims That His Execution
                Using The Midazolam Protocol Violates The Eighth
                Amendment Because He Will Suffer A Paradoxical
                Reaction To The Midazolam Which Will Heighten The
                Protocol’s Already Unconstitutional Pain And Suffering.

         Hanna need not show that he can satisfy the injunctive relief standard

   on each of his claims in order to obtain such relief. And, as discussed above,

   he can demonstrate that injunctive relief is warranted on the claims that he

   shares in common with Plaintiff Jackson. Nevertheless, Hanna also presents

   additional, more individualized claims on which injunctive relief is

   also warranted.

         In his amended complaint, Hanna alleged that he faces an

   unconstitutional execution under the Eighth Amendment because he will suffer

   a paradoxical reaction to midazolam which will amplify the severe pain he will

   be sure or very likely to experience when subjected to Ohio’s lethal injection

   protocol. (See Third Amended Individual Complaint, ¶¶1899-1901, ECF No.

   2396, PageID 115223-24.) It is sure or very likely or almost certain that Hanna

   will suffer such a reaction, where he possesses a large constellation of

   characteristics that identify persons who are sure or very likely to suffer such

   paradoxical reactions.

         Midazolam generally works as a sedative, but midazolam and other

   benzodiazepines cause paradoxical reactions in certain individuals. Rather



                                             12
Case: 2:11-cv-01016-EAS-MRM Doc #: 2435 Filed: 09/03/19 Page: 13 of 27 PAGEID #: 117018




   than sedating such persons, midazolam (and other benzodiazepines) instead

   causes increased arousal and awareness in the cerebral cortex and/or “acute

   excitement,”2 or disinhibition.3 Such increased arousal occurs at the same

   time that midazolam causes hyperalgesia (a heightened sense of pain).4

         Such paradoxical reactions correlate with specific neurological,

   psychiatric, and biophysical characteristics. Persons who suffer (or face a

   serious risk of suffering) paradoxical reactions to midazolam include the young

   or “the elderly” (about whom there are many reports of paradoxical reactions),5

   persons with post-traumatic stress disorder (PTSD) or other psychiatric




         2  See e.g., Paton, Benzodiazepines and disinhibition: a review, Psychiatric
   Bulletin (2002), 26, 460-62; Bruining et al., Paradoxical Benzodiazepine
   Response: A Rationale for Bumetanide in Neurodevelopmental Disorders?,
   Pediatrics 136(2) e539 (2015) (paradoxical reaction characterized by
   restlessness, arousal, and talkativeness); Mohri-Ikuzawa, Delirium During
   Intravenous Sedation with Midazolam Alone and With Propofol in Dental
   Treatment, Anesth Prog 2006(53): 95-97 (62-year-old man demonstrated
   “uncontrolled agitation, a state of excitement, and moaning”).
          3 See e.g., Goldney, Paradoxical Reaction to a New Minor Tranquilizer,

   Med. J. Aust. 1977(1): 139-40.
          4 See e.g., Testimony of Dr. Ashish Sinha, M.D., ECF No. 1363, PageID

   51534 (even under normal circumstances, midazolam has hyperalgesic effect).
          5 Paradoxical Reaction to Midazolam and Control with Flumazenil,

   Gastrointestinal Endoscopy, 1994, 40(1): 86, 87 (71-year-old patient); Jordahn,
   Reversal of a Suspected Paradoxical Reaction to Zopliclone with Flumazenil,
   Case Reports in Critical Care, 2016 (Article ID 3185873) (81-year-old woman
   suffered paradoxical reaction).


                                              13
Case: 2:11-cv-01016-EAS-MRM Doc #: 2435 Filed: 09/03/19 Page: 14 of 27 PAGEID #: 117019




   disorders,6 individuals with neurocognitive disorders,7 persons with personality

   disorders and borderline personality disorder in particular,8 individuals with

   brain injury,9 and those with a history of alcohol abuse.10 See also Paton,

   supra n.2 at 461 (those with impulse control problems, neurological disorders,

   and over 65 years of age face significant risk of paradoxical reaction). Some

   researchers describe those at risk as persons who have a “vulnerable brain.”

   Schieveld et al., On Benzodiazepines, Paradoxical Agitation, Hyperactive

   Delirium, and Chloride Homeostasis, Critical Care Medicine, Sept. 2018,

   46(9): 1558.

         Hanna has such a “vulnerable brain,” and the likelihood of his having a

   paradoxical reaction to midazolam is high. In fact, he possesses a constellation

   of at least six characteristics of persons who suffer such paradoxical reactions.

   The synergy of these numerous characteristics makes a paradoxical reaction to

   midazolam quite likely:

         (1)      Hanna is 70 years old (and suffers other age-related

   health problems);


         6 Lund et al., Patient and Facility Characteristics Associated with
   Benzodiazepine Prescribing for Veterans with PTSD, Psychiatr. Serv. 2013, 64,
   149-155; Mancuso, Paradoxical Reactions to Benzodiazepines: Literature
   Review and Treatment Options, Pharmacotherapy 2004, 24(9): 1177-1185
   (advanced age, genetic predisposition, alcoholism, psychiatric and/or
   personality disorders).
         7 Guina et al., Benzodiazepines I: Upping the Care on Downers: The

   Evidence of Risks, Benefits, and Alternatives, J. Clin. Med. 2018, 7, 17 at 12.
         8 Id.; Gardner et al., Alprazaolam-induced dyscontrol in borderline

   personality disorder, Am J. Psychiatry, 1985(142): 98-100.
         9 Bruining, supra, n. 2, at e539 (right temporal lobe anomaly on MRI).
         10 Mancuso, supra, n. 6, at 1177.




                                              14
Case: 2:11-cv-01016-EAS-MRM Doc #: 2435 Filed: 09/03/19 Page: 15 of 27 PAGEID #: 117020




         (2)    As Dr. Howard Fradkin, Ph.D., explains, Hanna suffers two major

   mental illnesses:

                (a)    Notably, Hanna suffers from Post Traumatic Stress

   Disorder, the result of a long history of sexual abuse (including being

   repeatedly raped by the pedophilic foster father in whose custody he was

   placed), and being beaten and repeatedly raped in prison (see Declaration of

   Howard Fradkin, Ph.D. at 39-41, 48 (PTSD) (attached as Exhibit 1). Hanna

   also endured numerous adverse childhood experiences, or ACEs, as a child

   that have contributed to his mental illness. (Id. at 8-18 (Hanna suffered 9 of

   10, and 15 out of 17 ACEs, inter alia, the loss of a parent, sexual abuse, family

   mental illness, emotional and physical neglect));

                (b)    As a result of his long history of trauma, Hanna also suffers

   Major Depression, which is recurrent (id. at 10, 31, 33, 47-48);

         (3)    Hanna was diagnosed with a Cognitive Disorder at the time of

   trial (see Exhibit 3 at 004-005, Trial Transcript at 1562-63) (testimony of

   Kathleen Burch, Psy.D.));

         (4)    In addition, Hanna suffers Borderline Personality Disorder,

   noted to be a significant risk factor for suffering a paradoxical reaction to

   midazolam (see Declaration of Howard Fradkin, Ex. 1 at 41, 42, 48);

         (5)    Hanna likewise has Brain Damage, at a minimum, in the frontal

   and parietal lobes, which means he does indeed have a vulnerable brain (Ex. 3

   at 003, 007, Trial Transcript at 1561, 1565). Hanna will establish the full

   extent of that brain damage through neuroimaging in seeking this preliminary



                                              15
Case: 2:11-cv-01016-EAS-MRM Doc #: 2435 Filed: 09/03/19 Page: 16 of 27 PAGEID #: 117021




   injunction. Contemporaneously with this filing, Hanna will file a motion

   seeking an order for testing and transport to Ohio State University Wexner

   Medical Center to secure these necessary medical neuroimaging tests. (See

   Declaration of Douglas Scharre, M.D., attached as Exhibit 4 (identifying

   Hanna’s history of headaches, head injuries, blackouts, fainting, and loss of

   consciousness as supporting the need for MRI and PET scans to evaluate the

   extent and nature of Hanna’s brain damage)); and

         (6)    Hanna has a history of Alcohol Abuse as well, as noted by Dr.

   Fradkin. (Exhibit 1 at 48, 49.)

         In sum, therefore, Hanna is the very type of person whose characteristics

   make it sure or very likely that he will suffer a paradoxical reaction to

   midazolam. Whereas persons have paradoxical reactions when possessing

   perhaps one or two known risk factors, Hanna has an even larger constellation

   of risk characteristics – six – which makes a paradoxical reaction highly likely,

   if not almost certain. The scientific literature establishes that Hanna faces an

   extraordinarily high risk of a paradoxical reaction – which would make the use

   of the already terrifying and painful midazolam protocol even more horrific and

   thus unconstitutional under the Eighth Amendment (when, under Bucklew,

   there are available but much less painful alternatives).

         Hanna thus states a viable claim on which he may obtain injunctive (and

   merits) relief. This Court, therefore, should grant him an injunctive relief

   hearing at which he can prove his entitlement to injunctive relief under the

   Eighth Amendment given his unique personal characteristics and how he will



                                              16
Case: 2:11-cv-01016-EAS-MRM Doc #: 2435 Filed: 09/03/19 Page: 17 of 27 PAGEID #: 117022




   surely or very likely react to the midazolam injected as part of Ohio’s current

   execution protocol.

         At this time, Hanna anticipates presenting available proof of the

   psychiatric, neurological, matters he has already outlined. As this Court

   requested in its recent scheduling order (ECF No. 2418), Hanna would expect

   to present the following testimony in support of this portion of his motion for

   injunctive relief:

         (1)    Dr. Douglas Scharre, M.D., an expert in neurology, would testify

   about Hanna’s brain injuries and dysfunction, as shown by neuroimaging tests

   that are needed, notably PET (positron emission tomography) and MRI

   (magnetic resonance imaging) scans. Contemporaneous with this motion,

   Hanna is seeking an order for testing and atransport order to Ohio State

   University Wexner Medical Center so that these neuroimaging scans may be

   conducted. Once this Court issues that order, Hanna will secure the funding

   for the neuroimaging and for Dr. Scharre’s interpretation and report.11 If the

   testing and transport order is issued, these reports should be available

   relatively promptly, and by October 28-29, 2019, the dates Hanna has




         11Counsel for Hanna have been restrained by budget limitations and the
   ongoing uncertainty surrounding the use of the current midazolam protocol
   from previously committing the substantial funding necessary for
   neuroimaging and for Dr. Scharre to read and interpret those tests and provide
   an additional report of his expert opinions about the paradoxical effects that
   midazolam will have on Hanna. Because it now appears that Hanna will need
   to present that proof as soon as early October, 2019, counsel are prepared to
   secure the funding for the neuroimaging and Dr. Scharre as soon as the testing
   and transport order is issued.


                                             17
Case: 2:11-cv-01016-EAS-MRM Doc #: 2435 Filed: 09/03/19 Page: 18 of 27 PAGEID #: 117023




   proposed for a bifurcated hearing on such matters beyond the hearing on the

   claims common between Plaintiff Jackson and Hanna.

         (2)    Dr. Howard Fradkin, Ph.D., will testify about Hanna’s mental

   health history and psychiatric diagnoses, such as those contained in his

   declaration: PTSD, Depression, Borderline Personality Disorder, in accord with

   his report. (See Exhibit 1.) Having done his evaluation and written a report

   already, Dr. Fradkin has already completed most of the extensive work required

   to present this testimony to the Court. Dr. Fradkin would be able to be

   prepared and present testimony shortly after the start of the new fiscal year,

   which begins October 1, 2019. He would be available to testify by the October

   28-29, 2019 dates proposed by Hanna.

         (3)    Dr. Craig Stevens, Ph.D., an expert in pharmacology who has

   previously testified in this Court, will testify about midazolam and its effects

   upon the brain, particularly the paradoxical reaction to midazolam and

   associated risk factors. Dr. Stevens has agreed to assist on Hanna’s case, and

   could also be prepared to testify shortly after the start of the new fiscal year,

   and by October 28-29, 2019 the dates Hanna has proposed for a hearing on

   such matters.

         (4)    Dr. David Lubarsky, M.D., is an expert in anesthesiology who also

   has previously testified in this Court. As this Court is aware, for various

   editions of Miller’s Anesthesia, Dr. Lubarsky has been co-author of the chapter

   on Intravenous Anesthetics, including benzodiazepines. Dr. Lubarsky will

   testify about paradoxical reactions to midazolam, risk factors, and how



                                               18
Case: 2:11-cv-01016-EAS-MRM Doc #: 2435 Filed: 09/03/19 Page: 19 of 27 PAGEID #: 117024




   Hanna’s individualized characteristics and risk factors make such a reaction

   sure or very likely. Dr. Lubarsky has agreed to assist Hanna, but he and

   counsel would require a reasonable time after October 1, 2019, and by October

   28-29, the dates Hanna has proposed for a hearing on such matters to prepare

   a report and present testimony.

         As this Court has repeatedly recognized, it is unclear (and seemingly

   unlikely) that the midazolam protocol upon which Hanna is to present proof

   about his paradoxical reaction will ever be used. Defendant Governor DeWine

   has repeatedly and publicly declared that Ohio would not use the midazolam

   protocol. Similarly, Defendants’ supply of execution drugs—including its

   supply of midazolam—has expired, and Governor DeWine (along with the

   former Defendant DRC Directors Ernie Moore and Gary Mohr) has publically

   stated that Ohio would not use expired drugs. Governor DeWine has already

   stated on several occasions now that the State cannot buy additional supplies

   of drugs to be used in executions. Governor DeWine (and recent depositions of

   high-ranking DRC officials who are Defendants in this case) have also recently

   confirmed that there is a new execution protocol in the works—the details of

   which have yet to be disclosed.

         In light of the lengthy history in this case of proceeding with injunctive

   relief litigation for the “next man up,” and given that matters surrounding

   Ohio’s lethal injection protocol remain in flux while counsel for the Defendants

   have repeatedly assured the Court that a new protocol is forthcoming, counsel

   for Hanna have proceeded in the same manner that previous Plaintiffs in this



                                              19
Case: 2:11-cv-01016-EAS-MRM Doc #: 2435 Filed: 09/03/19 Page: 20 of 27 PAGEID #: 117025




   consolidated litigation have proceeded. Counsel have investigated and located

   expert witnesses but have not committed the substantial funds necessary to

   prepare for a hearing until that hearing was actually granted and scheduled. It

   was not previously understood that Hanna needed to raise and litigate his own

   claims on the same schedule as Jackson. Because the Court has now ordered

   Hanna to announce his experts and his proof, however, Hanna will seek to

   obtain the substantial funding required for these experts and to expeditiously

   present his claims to this Court, in accordance with his previously

   proposed schedule.

          This Court, therefore, should grant Hanna a hearing and injunctive relief

   on this Eighth Amendment challenge to Defendants’ execution protocol as

   causing needless pain and suffering, which takes into account Hanna’s

   personal characteristics, as set forth in ¶¶1899-1901 of his amended

   complaint. These claims are properly before this Court. This Court should

   grant him needed time to fully investigate and present testimony and evidence

   on these issues after October 1, 2019, and set a hearing for late October, 2019,

   as Hanna has requested, at which he may show his likelihood of success on

   the merits and his entitlement to a preliminary injunction.

   III.   This Court Should Grant Hanna Injunctive Relief On His Claims
          That The Use Of Expired Execution Drugs Is Unconstitutional.

          Hanna also adopts and incorporates here by reference the analysis and

   arguments that Plaintiff Jackson alleges in his forthcoming supplemental

   motion for injunctive relief, seeking injunctive relief prohibiting Ohio from




                                              20
Case: 2:11-cv-01016-EAS-MRM Doc #: 2435 Filed: 09/03/19 Page: 21 of 27 PAGEID #: 117026




   using expired execution drugs to carry out Plaintiffs’ executions because use of

   expired drugs is unconstitutional.


   IV.   This Court Should Grant Hanna Injunctive Relief On His Equitable
         Arguments Against Using Expired Drugs.

         Hanna also adopts and incorporates here by reference the analysis and

   arguments that Plaintiff Jackson alleges in his forthcoming supplemental

   motion for injunctive relief, seeking injunctive relief prohibiting Ohio from

   using expired execution drugs to carry out Plaintiffs’ executions because

   Defendants are judicially estopped from using expired drugs to carry out an

   execution.


   V.    Conclusion and Prayer for Relief

         Like Henness argued before, and as Cleveland Jackson has also

   currently alleged, Defendants will inflict severe pain and needless suffering on

   Mr. Hanna as they attempt to end his life, putting various drugs to uses for

   which they are entirely unsuited, and failing to taking any steps to protect Mr.

   Hanna from that immense pain. They will inject him with several ounces of

   extremely caustic acid that will be sure or very likely to burn like fire upon

   injection and immediately attack his lungs, rapidly filling them with fluid. That

   large volume of acid will sedate Hanna, perhaps even to the point where he can

   no longer convey to communicate that he is in pain. But pain is binary—one is

   either sensate or not. The acid will not have any pain-blocking capabilities to

   protect Hanna from the acute pulmonary edema and burning in his veins; in

   the absence of a pain-blocking drug, Hanna will remain sensate to the full


                                              21
Case: 2:11-cv-01016-EAS-MRM Doc #: 2435 Filed: 09/03/19 Page: 22 of 27 PAGEID #: 117027




   measure of pain imposed, regardless of his ability to communicate what he is

   experiencing. Nor will that acid protect Hanna from the indisputably severe

   pain and suffering that follows when Defendants inject the paralytic and

   potassium chloride. It is sure or very likely that Hanna will feel severe pain

   and suffering as a result. That is objectively intolerable, particularly when, as

   Hanna will demonstrate, there are alternatives that are available and which

   significantly reduce the substantial risk of serious harm posed by the current

   protocol’s drugs.

         Defendants will violate Hanna’s Eighth Amendment right against cruel

   and unusual punishment if he is executed using Ohio’s current three-drug

   protocol. This Court found sufficient evidence to establish, at a merits trial

   level of proof, that an Ohio inmate executed using that current protocol is

   certain or very likely to cause severe pain and suffering. That same evidence

   applies equally to Hanna, it has already been adopted as to a hearing for which

   this motion is consolidated, and this Court should adopt its previous findings

   or reach the same findings on the same evidence, and then provide any further,

   bolstering findings as it sees fit. Cf. Br. of State Appellees, Henness v. DeWine,

   6th Cir. Case No. 19-3064, Doc. No. 33, 56–74 (June 28, 2019) (accusing the

   Court in Henness of clearly erring in its factual findings and reasoning on

   Glossip prong 1 when it relied on the established scientific consensus of pre-

   eminent experts). And Hanna will provide even more evidence on that point, on

   which the Court should provide further factual findings. True, the Court found

   what it believed to be some flaws with the evidentiary picture that Plaintiff



                                              22
Case: 2:11-cv-01016-EAS-MRM Doc #: 2435 Filed: 09/03/19 Page: 23 of 27 PAGEID #: 117028




   Henness painted on the second Glossip prong, and thus believed it could not

   grant him injunctive relief. But the Court made clear it is uncomfortable with

   that result. While the Henness decision remains pending on appeal, Hanna’s

   December 11, 2019 execution date remains in effect after a warrant of reprieve

   was granted to Henness, even as Defendant Governor DeWine instructed DRC

   personnel to explore different execution protocol options. Recent discovery

   production confirms that a draft revised execution protocol was sent to the

   Governor’s office several weeks ago. (See ECF No. 2234-1, PageID 108014.)

   But barring any future developments to the contrary, the aggressive position

   Defendants asserted in their Henness brief, combined with their unwillingness

   to disclose their revised protocol, and their refusal to provide any further

   information about reprieves or a stay pendent lite as this Court has requested,

   makes clear they intend to move forward with executions using the three-drug

   midazolam protocol, the evidence about the current protocol and this Court’s

   discomfort notwithstanding. Thus, Hanna is now forced to bring this

   injunctive relief motion.

         To secure his constitutional rights, and aid the Court, Hanna will

   demonstrate that a number of alleged alternative execution manners and

   methods should be available with ordinary transactional effort, because each of

   them is feasible, readily implemented, and there is no impediment to

   implementation via a justified State refusal to adopt the alternative. Further,

   Hanna will demonstrate that each of those alleged alternatives would

   significantly reduce the torturous harm he is facing under the State’s current



                                              23
Case: 2:11-cv-01016-EAS-MRM Doc #: 2435 Filed: 09/03/19 Page: 24 of 27 PAGEID #: 117029




   execution protocol. Defendants will violate Hanna’s Eighth Amendment right

   against cruel and unusual punishment if not enjoined from using their current

   execution protocol.

         Additionally, Hanna will present evidence to demonstrate that his

   individual conditions greatly increase the risk that he will experience a

   paradoxical reaction to the midazolam, causing him to have heightened

   awareness and hyperalgesia following injection of that drug at the start of his

   execution. That, too, poses an Eighth Amendment violation.

         Additionally, Hanna will present evidence to demonstrate constitutional

   violations arising from Defendants’ use of expired execution drugs. And

   Defendants should be judicially estopped from using expired execution drugs

   for a lethal injection execution as a matter of equitable relief—an equitable

   claim for which Hanna will likewise present evidence as necessary.

         In sum, Hanna has a strong likelihood of prevailing on the merits of his

   constitutional claims asserted above; there is a threat of irreparable harm to

   him that only injunctive relief and a stay of execution can remedy; an

   injunction will not cause substantial harm to others; and the public interest

   favors preventing an unconstitutional execution. Furthermore, as to any

   additional consideration for stays of execution, there is no failure of diligence

   on Hanna’s part.

         For the reasons outlined in this memorandum, this Court should further:

         1)     grant Hanna expedited discovery as needed;




                                              24
Case: 2:11-cv-01016-EAS-MRM Doc #: 2435 Filed: 09/03/19 Page: 25 of 27 PAGEID #: 117030




         2)     grant Hanna a multi-day evidentiary hearing on his motion,
                of sufficient duration to accommodate numerous expert and
                lay witnesses;
         3)     grant Hanna the opportunity to submit post-hearing briefing,
                if the Court deems it necessary;
         4)     grant Hanna’s motion, granting him a stay of execution
                staying enforcement of Hanna’s death warrant and a
                preliminary injunction prohibiting Defendants or anyone
                acting on their behalf from attempting to implement any
                element of Defendants’ Execution Protocol as to him on or
                before his scheduled execution date of December 11, 2019,
                and until further order of the Court; and
         grant any other relief as this Court deems appropriate.




                                             25
Case: 2:11-cv-01016-EAS-MRM Doc #: 2435 Filed: 09/03/19 Page: 26 of 27 PAGEID #: 117031




                      Respectfully submitted this 3rd day of September, 2019.

                                              Deborah L. Williams

                                              Federal Public Defender
                                              Southern District of Ohio

                                              By

                                              /s/ Allen L. Bohnert
                                              Allen L. Bohnert (0081544)
                                              Trial Attorney for Plaintiff Hanna

                                              Paul R. Bottei
                                              Co-Counsel for Plaintiff Hanna

                                              Assistant Federal Public Defender
                                              Office of the Federal Public Defender
                                              for the Southern District of Ohio
                                              Capital Habeas Unit
                                              10 West Broad Street, Suite 1020
                                              Columbus, Ohio 43215
                                              Telephone: 614.469.2999
                                              Fax: 614.469.5999
                                              Allen_Bohnert@fd.org
                                              Paul_Bottei@fd.org

                                              David L. Doughten
                                              4403 St. Clair Avenue
                                              Cleveland, Ohio 44103
                                              (216) 361-1112
                                              Co-Counsel for Plaintiff Hanna




                                             26
Case: 2:11-cv-01016-EAS-MRM Doc #: 2435 Filed: 09/03/19 Page: 27 of 27 PAGEID #: 117032




                          CERTIFICATE OF SERVICE

         I hereby certify that on September 3, 2019, I electronically filed the

   foregoing Plaintiff James Hanna’s Motion For Stay of Execution,

   Preliminary Injunction, and Evidentiary Hearing with the Clerk of the

   United States District Court for the Southern District of Ohio using the

   CM/ECF system, which will send notification of such filing to the email

   addresses of opposing counsel that are on file with the Court.



                                         /s/ Allen L. Bohnert
                                         Trial Attorney for Plaintiff Hanna




                                              27
